Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-16-00825-CV

                                           IN RE Hattie POOLE

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: January 11, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 22, 2016, Relator filed a petition for writ of mandamus and a motion for

emergency relief. The court has considered the petition for writ of mandamus and is of the opinion

Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the

motion for emergency relief are denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2014PC4118, styled In the Estate of Hattie Poole, an Incapacitated Person,
pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.